Citation Nr: 0736545	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-38 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for the 
residuals of left wrist tendonitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from February 2002 to February 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, granting service connection for left wrist 
tendonitis and assigning a zero percent disability rating, 
effective February 13, 2005.

By a July 2005 notice of disagreement (NOD), the veteran 
timely requested Decision Review Officer (DRO) review of this 
claim prior to Board adjudication.  38 C.F.R. § 3.2600 
(2007).  DRO review was afforded the veteran, as documented 
in the October 2005 Statement of the Case.



FINDING OF FACT

For the entire rating period beginning February 13, 2005, the 
veteran's left wrist tendonitis was not manifested by 
limitation of motion of the wrist, even considering such 
factors as pain, pain on undertaking motion, fatigue, 
weakness, and/or incoordination.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 0 percent for 
residuals of left wrist tendonitis are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.655(a),(b), 
4.7, 4.40, 4.45, 4.71a (2007), Diagnostic Codes (DC) 5024-
5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In October 2004, the veteran received a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the October 2004 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the February 2005 
rating decision and October 2005 SOC explained the basis for 
the RO's action and the SOC provided him with additional 60 
day periods to submit more evidence.  It appears that 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion he has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.

The Board notes that the appealed claim for a higher initial 
rating for the left wrist disability is "downstream" of the 
RO's grant of service connection for that condition in the 
appealed February 2005 rating action.  The VA General Counsel 
has held that 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate newly raised or downstream issues, such as the 
claim for increased compensation following the initial grant 
of service connection in the present case, in response to 
notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In any event, however, the RO did 
undertake additional development as to the appealed rating 
issue.

The veteran was afforded a pre-discharge VA examination in 
December 2004, and the examiner adequately addressed the 
disability in question for the present adjudication.  In 
November 2005 the veteran wrote that he had spoken to a 
doctor about his wrist.  However, he did not submit a release 
form as advised in his VCAA notice, and he checked off on his 
April 2006 VCAA notice response that he had no other 
information or evidence to give VA to substantiate his claim. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Dingess v. Nicholson, 19 Vet. App. 473, 500-01 (2006) (Court 
found that VA had fulfilled its duty to notify when RO, 
following the submission of notice of disagreement regarding 
effective date assigned for service connection claim, issued 
an SOC that addressed what was necessary to achieve an 
earlier effective date for the service-connected disability).
 
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual Background and Analysis

Disability evaluations are determined by comparing a 
veteran's present symtomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of appropriateness of a "staged" rating 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's left wrist tendonitis has been rated as 
tenosynovitis under DC 5024.  Under that code, the disorder 
is rated based on the appropriate code for limitation of 
motion of the affected part.  38 C.F.R. § 4.71a, DC 5024.  
Limitation of motion of the wrist warrants a 10 percent 
evaluation when palmar flexion is limited in line with the 
forearm, or when dorsiflexion is less than 15 degrees.  
38 C.F.R. § 4.71a, DC 5215.

On his November 2005 Form 9 the veteran wrote that as a 
technician he must constantly work with his hands.  He also 
wrote that when he performed tasks such as taking off an oil 
filter, loosening a bolt, or carrying heavy items he 
sometimes had to take a break and his wrist would still pop, 
crackle, and hurt.  In addition, he averred that a doctor to 
whom he had spoken said that the pain and popping noise 
should go away with rest and exercise, but that this had not 
happened.  However, the veteran did not submit a release for 
the records from this doctor to be obtained, and did not 
submit the records himself.  In April 2006 the veteran 
indicated in writing that he did not have any other 
information or evidence to submit in order to substantiate 
his claim.

At a December 2004 VA examination the veteran reported 
developing left wrist pain in September 2004 after doing some 
lifting.  He had stabbing, achy pain which he rated a six out 
of ten in severity with normal activity.  The pain was 
alleviated by Tylenol and would generally last for an hour.  
The VA examiner opined that decreases in range of motion 
could be experienced as the condition came and went through 
the day, but that it was impossible to express this in 
degrees of limitation.  There were not any limitations on the 
veteran's activities of daily living or occupation.  The 
examiner noted that the veteran's pain usually subsided 
within an hour, and was alleviated by Tylenol.  DC 5215 
requires a limitation in range of motion of the wrist for a 
compensable level of impairment, and the VA examiner found a 
far greater range of motion than was required to warrant a 
compensable rating.  The examiner found that the posterior 
left wrist was tender to palpation.  There are no other 
relevant clinical records regarding the veteran's left wrist.

Based on the evidence of record the Board finds that there is 
no contemporaneous medical evidence to support the veteran's 
contentions that post-service tendonitis of his left wrist 
has resulted in a compensable level of impairment.  While 
tendonitis in his left wrist is recognized, the absence of 
objective medical findings to support the contention of 
compensable disability preponderate against his contention of 
an ongoing disabling condition.  

Accordingly, the preponderance of the evidence is against a 
compensable rating for the left wrist for the entire rating 
period, beginning February 13, 2005.  Furthermore, although 
functional loss was noted, the examiner found that it was 
impossible to accurately express in degrees of motion.  As 
noted, although the examiner found that there would likely be 
additional limitation to some degree during flare-ups, the 
examiner also noted that those flare-ups usually subsided 
within one hour, and that his disability had no impact on his 
daily activities or his occupation.  Thus, a higher rating 
based on functional loss is not warranted.  38 U.S.C.A. 
§ 5.107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 2024-5215; See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Therefore, the current level of disability shown is 
encompassed by the rating now assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  Moreover, at no time since the 
veteran filed his claim in February 2005 has the medical 
evidence supported the assignment of an evaluation in excess 
of 0 percent; therefore, there is no basis for the assignment 
of a "staged" rating under the Fenderson case.


ORDER

Entitlement to a compensable evaluation for left wrist 
tendonitis for the entire rating period beginning February 
13, 2005, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


